Citation Nr: 1420899	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  04-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Peter J.  Meadows, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, J.M.


INTRODUCTION

The Veteran served on active duty in the United States Marines from February 1975 to March 1975.  He was also enlisted in the United States Army Reserves from January 1978 to December 1979. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2007, the Board remanded this claim to the RO to afford the Veteran a hearing before the Board.  In August 2007, the Veteran appeared before the undersigned Veterans Law Judge and gave testimony in support of his claim at the RO.  In December 2007, the case was remanded by the Board for additional development. 

In April 2009, the case returned to the Board, at which time it denied the issue on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, in a December 2010 Memorandum Decision, the Court vacated the Board's April 2009 denial of service connection for schizophrenia and remanded it back to the Board for further adjudication consistent with its decision.  Specifically, the Court found that at the August 2007 hearing before the Board, the undersigned did not suggest that the Veteran submit a favorable nexus opinion, and thus did not satisfy the hearing officer's duty to suggest the submission of evidence that the Veteran might have overlooked and that would be of advantage to his position.  See 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Court also found that VA's duty to assist had not been satisfied with respect to making appropriate efforts to obtain any records associated with the Veteran's discharge from service, to include obtaining a letter from the Marine Corps to the Veteran's mother explaining the reasons for his discharge.  Since the Court's decision, the Veteran's complete service personnel records, which include a letter from the Marine Corps explaining the reasons for the Veteran's discharge, have been obtained, and the Veteran has submitted a favorable nexus opinion, as discussed in more detail below.  Thus, the Board finds that the deficiencies identified by the Court have been rectified. 

After the case was returned to the Board, it referred the claim for a medical expert opinion in June 2011.  The Board then remanded the claim for further development in July 2012.  It is now ready for a decision on the merits. 

After the appeal was recertified and the case transferred back to the Board, the Veteran submitted additional evidence, including a letter from his brother, and waived his right to initial review of this evidence by the agency of original jurisdiction (AOJ), thereby authorizing the Board to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Moreover, the evidence, including a statement from the Veteran's brother, is essentially duplicative of previous statements made by the Veteran's family members concerning his state of mind and behavior upon his return from active service that has been reviewed by the AOJ.  See id.


FINDING OF FACT

The Veteran's schizophrenia did not manifest during active military service and is not related to an in-service disease, injury, or event. 


CONCLUSION OF LAW

Service connection for schizophrenia is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in December 2001, July 2003, and April 2008 provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication and then readjudication of this claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

The Veteran's service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  

In the December 2010 memorandum decision, the Court noted that the Veteran's brother testified that their mother had been informed by the Marine Corps that the Veteran was discharged due to his schizophrenia, and that the representative stated that there might be additional records confirming this account.  The Court found that VA had not discharged its duty to assist with respect to making appropriate efforts to obtain such records.  The Veteran's complete service personnel records have since been obtained, and these include a letter from a colonel to the Veteran's father informing him of the reasons for the Veteran's early discharge, as well as other records thoroughly documenting the reasons for the Veteran's discharge, as discussed below.  The letter from the colonel to the Veteran's father is likely the letter referred to by the Veteran's brother at the hearing.  It seems implausible that a second such letter would exist, as the letter in the file explains the reasons for the Veteran's discharge, as discussed below.  Moreover, it is apparent that no letter from the Marine Corps to either the Veteran's father or mother exists stating that the Veteran was discharged due to schizophrenia or psychiatric problems, as the service personnel records clearly show that this was not the case.  In light of this evidence, the Board finds that VA has discharged its duty to assist with respect to obtaining all available records associated with the Veteran's discharge.  

Further, a January 2013 letter notified the Veteran of the evidence in the file, and requested him to identify any treatment records pertaining to his psychiatric disorder dated between March 1975 and 1978, when he enlisted in the Army Reserves.  The Veteran responded in an April 2013 written statement that he had received treatment at the St. Paul, Minnesota VA Medical Center (VAMC) in the 1970's.  The RO thus attempted to obtain treatment records from the Minneapolis VA Health Care System dating from 1975 to 1979.  However, it only received an October 1976 treatment record dealing with an unrelated condition, and a negative response was provided with regard to any other records from this period.  The Veteran was informed of VA's inability to obtain the records in a November 2013 letter, and provided an opportunity to submit any such records in his possession.  The Veteran also spoke with a VA representative by telephone in November 2013, and stated at that time that he did not have any of these records in his possession and did not have additional evidence to submit, as documented in the file.  Accordingly, a November 2013 formal finding of unavailability of the VA records was issued for the file that sets forth the efforts made to obtain the records, the negative response received, and concludes that further efforts to obtain the records would be futile.  The Board agrees, and finds that additional efforts to obtain these records are not warranted.  See 38 C.F.R. § 3.159(c)(2).  

The Veteran's brother also wrote an August 2012 letter stating that the Veteran had been hospitalized in various facilities, but had been informed that the facilities destroyed any records dated in the 1970's.  As this statement does not specify treatment at any particular VA facility between 1975 and 1978, further efforts to obtain such records are not warranted.  Moreover, as discussed below, the probative evidence shows that the Veteran was not hospitalized or treated for schizophrenia prior to 1979, and there are ample records of treatment and hospitalization in the file from 1979 forward.  As the Veteran has not identified any other records or evidence he wished to submit or have VA obtain, the Board finds that the duty to assist with regard to obtaining relevant records on the Veteran's behalf is satisfied.  

The Board obtained a medical expert opinion from a VA psychiatrist in August 2011, and a clarifying addendum to the opinion in December 2011.  See VHA Directive 2010-044 (September 29, 2010); 38 U.S.C.A. §§ 5103A, 7109 (West 2002); 38 C.F.R. § 20.901 (2013); see also 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In January 2012, copies of the medical opinion were provided to the Veteran and his representative, and they were offered the opportunity to present additional evidence or argument in response, in accordance with 38 C.F.R. § 20.903 (2013); see also Thurber v. Brown, 5 Vet. App. 119 (1993).  In the August 2011 opinion and December 2011 addendum, the psychiatrist reviewed the pertinent medical history, considered relevant evidence, and provided an opinion with a supporting explanation that enables the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of this claim, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Remand Directives

The Board finds there has been substantial compliance with its July 2012 remand directive to make appropriate efforts to obtain all treatment records pertaining to the Veteran's psychiatric disorder, including reports of hospitalization, dated between March 1975 and 1978, as shown in the above discussion concerning VA's duty to assist.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  There has also been substantial compliance with the Board's December 2007 remand directive to verify the Veteran's periods of active service and periods of active duty for training and inactive duty training associated with his enlistment in the Army Reserves, and to associate with the file all treatment records associated with such service.  See id.

III. Compliance with Hearing Officer's Duties

At the August 2007 Board hearing, the Veteran had an opportunity to provide testimony in support of his claim that his schizophrenia was incurred or aggravated in active service, facilitated by questioning from the undersigned and his representative.  There is no indication that outstanding records or other evidence exits might support the claim.  In its December 2010 memorandum decision, the Court remanded this claim in part because it found that the hearing officer's duty to suggest the submission of outstanding evidence had not been satisfied because the undersigned had not informed the Veteran that a favorable medical nexus opinion was needed to support the claim.  See 38 C.F.R. § 3.103(c)(2) (2013).  Notably, the Court stated that its decision itself had provided such notice to the Veteran.  Moreover, the Veteran has since submitted a favorable nexus opinion by C. Koah, a licensed counselor, dated in May 2011.  The Board also obtained a medical expert opinion in August 2011, as discussed above, and remanded the claim to obtain additional evidence, specifically any treatment records reflecting psychiatric treatment between 1975 and 1978, to assist in supporting the claim.  The Veteran's service personnel records, which document the reasons for the Veteran's discharge, and private treatment records dated since 1979, when he was first treated for schizophrenia, are also in the file. 

Thus, given the development undertaken by VA, including obtaining a VA medical expert opinion addressing the outstanding issue of whether the Veteran's schizophrenia manifested in or is otherwise related to active service, and in light of the Veteran's testimony at the hearing and subsequent statements submitted by him and family members, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under section  3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)); see also Sanders, 556 U.S. at 407, 410.

IV. Analysis

The Veteran contends that his diagnosed schizophrenia is related to active military service.  He states that he was treated for schizophrenia during his service in the Reserves and was discharged due to the disorder.  He has also reported that he was treated for enuresis during service in the Marines which he believes aggravated his psychosis.  At his personal hearing in August 2007, the Veteran stated that the rigors of Marine Corps training caused his schizophrenia. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

The Veteran's schizophrenia is considered a psychosis under VA law.  See 38 C.F.R. § 3.384(f) (2013).  For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including psychoses, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").   

As the Veteran did not have active service for 90 days or more during a period of war, the rebuttable presumption of service connection for VA-defined chronic diseases, including psychoses, that manifest to a degree of 10 percent or more within one year from the date of separation from service does not apply.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

With regard to the Veteran's enlistment in the Army Reserves, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) associated with such enlistment.  See Bowers v. Shinseki 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110, 1131.  The fact that a claimant has established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

In order to establish veteran status with respect to service in the Reserves or National Guard, and therefore eligibility for service connection, the record must establish that the claimant was disabled during a period of ACDUTRA due to a disease or injury incurred or aggravated in the line of duty, or that he was disabled from an injury incurred or aggravated during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013). 

Unless and until veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2002) and 38 U.S.C.A. § 1153 (West 2002), and the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established veteran status (citing Biggins, 1 Vet. App. at 478)).  

Moreover, when a claim is based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training."  Smith, 24 Vet. App. at 48 (emphasis in original) (citing 38 U.S.C.A. § 101(24)(B) (West 2002)).  Thus, in contrast to claims based on a period of active service, there must be affirmative evidence of actual causation of the worsening of the disorder by the period of active duty for training.  See id.  Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period.  See 38 U.S.C.A. § 1153 (West 2002).  Because the presumption of aggravation does not apply in claims based on a period of active duty for training when veteran status is not established, the burden is on the appellant to show causation.  See Smith, 24 Vet. App. at 48. 

Service treatment records for the Veteran's period of active service in the Marines are entirely silent as to complaints or findings of psychiatric problems, to include psychotic symptoms or other indications of schizophrenia.  His January 1975 entrance examination report shows that he reported having no history of trouble sleeping or having depression or excessive worry.  He was found to be psychiatrically normal on clinical evaluation.  He was treated in March 1975 for blood in the stool and a "bad kidney."  It was noted that he stated that he had bedwetting all of his life.  However, the examiner reported that on his SF 93 the Veteran stated that he had no bedwetting since age 12.  He was to have a urinalysis.  The following day, enuresis was diagnosed.  It was noted that the urinalysis was normal.  

There is no mention of anxiety or psychiatric symptoms associated with bedwetting and his schizophrenia has not otherwise been associated with the bedwetting in service by competent evidence.  The Veteran and members of his family who have submitted argument on his behalf do not have a medical background or medical expertise in the area of psychiatric disorders, and thus are considered lay persons in the field of medicine.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Accordingly, the mere assertion that the history of bedwetting was related to the subsequent development of schizophrenia or was a manifestation of schizophrenia at the time is not competent, as this is a medical determination that is too complex to be made based on lay observation alone.  See id.; see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Indeed, neither the VA expert opinion nor the private opinion by Mr. Koah, which will be discussed in more detail below, indicated that the Veteran's bedwetting was a sign of schizophrenia, thus outweighing the statements by the Veteran and his family on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The service personnel records amply document the reasons for the Veteran's discharge, and show that he was discharged not for schizophrenia or psychiatric symptoms, but rather because he was "unable to adjust to the stress of Marine Corps life," as stated in a letter from a colonel to the Veteran's father.  The records reflect that the Veteran alleged he could not read or write "but was just pushed through the grades" in a school for students with learning disabilities.  His "intellectual impairment in combination with [his] poor attitude towards training" prevented "his successful completion of training."  The basic reason for his unsuitability for the Marine Corps was an "[i]nability to expend effort constructively."  It was noted that he had disciplinary issues that resulted in removal from his platoon, and seemed to be lacking in motivation and desire.  He was reassigned to a different platoon but continued to perform "poorly."  An honorable discharge was recommended as his disciplinary issues appeared to be "a result of frustration."  

With regard to the Veteran's service in the Army Reserves, the record shows that the Veteran served on active duty for training in the Reserves from March 3, 1978 to May 10, 1978, and MOS training from May 11, 1978 to June 3, 1978; however he was not treated for any psychiatric disorder while he was on active duty in the Reserves, and as noted above, presumptive service connection does not apply to Reserve service for which veteran status is not established.  The Veteran has not met his burden of showing that schizophrenia was caused or aggravated by any period of ACDUTRA, and the credible evidence does not otherwise show that schizophrenia first manifested during or was caused or aggravated by any such period. 

The Veteran's service treatment records for his period of service in the Reserves show that on a "SPEAR" worksheet/application dated in September 1977, the Veteran said "No" as to having had a nervous condition.  He was examined for service entrance in September 1977.  He reported no history of depression, excessive worry or frequent trouble sleeping.  On psychiatric examination, he was found to be clinically normal.  He was reexamined in March 1978.  He reported no history of depression, excessive worry or frequent trouble sleeping.  Again, on psychiatric examination, he was found to be clinically normal.  The Veteran's May 1978 release from active duty (REFRAD) examination reflected the same findings. 

The post-service treatment records almost uniformly show that the Veteran's psychiatric symptoms began some time after service, and that he was first treated for them in 1979.  Specifically, they show that he was seen in November 1979 for psychiatric treatment.  It was noted that he had been first seen in September 1979 when he reported delusional symptoms.  It was reported that his difficulties had been triggered by stress associated with applying for food stamps and being unemployed, without being able to get any help.  It was reported that he became very depressed, unhappy and anxious.  He was prescribed medication and it was reported that in October 1979, his dosage was decreased.  His mother had currently brought him in for treatment after it was that he was pacing the house, unable to sleep and keeping others up.  He was admitted for hospitalization and the impression was acute psychotic episode.  The examiner noted that this was the first time the Veteran had any psychiatric help although there was some mention that he had some help in 1975 in the Marines.  However, as shown above, the Veteran did not receive psychiatric treatment in service, and was not diagnosed with or noted to have any psychiatric symptoms.  Routine psychiatric examinations at the time, including at entrance and discharge, were normal.  These records carry more weight than the Veteran's mention in 1979 of receiving "psychiatric help" during service.  Even if he was psychiatrically evaluated in connection with his difficulty adjusting to the stress of military life, the service treatment records and service personnel records clearly show that no psychiatric disorder was found at the time. 

Records from the Social Security Administration (SSA) further support a finding that the Veteran's schizophrenia did not manifest until after service, and likely around 1979.  They show that the Veteran was awarded disability benefits in January 1984 for residual schizophrenia.  A February 1987 SSA psychiatric evaluation report states that the onset date of the Veteran's schizophrenia was January 1979.  The Veteran reported being discharged from the Army and the Marines due to his not being able to read or write, but did not mention psychiatric problems at the time or being diagnosed with a psychiatric disorder during service.  In November 1983, the Veteran underwent a psychiatric evaluation and he reported that his difficulties began approximately four years prior, which would be around 1979 and is consistent with the previously discussed private treatment records showing initial treatment in 1979.  A June 1980 private treatment record shows that the Veteran reported that he believed his hallucinations had been present ever since his father died, which was in 1976 and thus after service.  A June 1999 forensic evaluation of the Veteran shows that he reported his first psychotic breakdown at age 22, which would have been in 1979 and is consistent with the aforementioned private treatment records.  Not once did he mention psychiatric symptoms during service. 

Records show private psychiatric treatment on a continuing basis in the 1980s, 1990s and 2000s for various psychiatric disorders including schizophrenia and schizoaffective disorder.  (See, e.g., records from Tampa General Hospital showing hospitalization in May 1998 for depression; records from Madison Hospital records dated in 1981, to 1997; records from Memorial Hospital of South Bend dated in the 1990's; Jefferson Correctional Institute records showing treatment beginning in 2000; records from SSA dated in 1979 and 1980s; records from Lee Mental Health dated in 2006; and VA treatment records dated from 1998 to 2007.)  None of these records show that the Veteran's schizophrenia manifested during service. 

Thus, private medical evidence as well as VA medical records contain diagnoses of schizophrenia, thereby satisfying the first element of the Veteran's service connection claim.  However, service treatment records for both periods of the Veteran's service are negative for any psychiatric complaints, treatment, or diagnoses of a psychiatric disorder.  It is noted that he was treated for enuresis, during service in the Marines.  While it is his contention that he experienced bedwetting due to nervousness, there is no indication that this disorder is due to a psychosis and there is no competent evidence connecting this treatment with his current diagnosis of schizophrenia.  Because he did not have active service for ninety days or more, the presumption of service connection for chronic diseases under 38 C.F.R. § 3.307(a) does not apply, and thus service connection may not be established merely on the basis that schizophrenia may have manifested within one year of service separation.  Thus, even if he exhibited symptoms of schizophrenia in the first year after service, this would not by itself show the necessary in-service disease, injury, or event required to establish service connection.  See Shedden, 381 F.3d at 1166-67.

The Board has considered the statements by the Veteran and his family that his symptoms began in service and have continued since that time, including statements by close family members asserting that he exhibited erratic behavior upon his return from service, such as starting fights, and otherwise appeared to be showing signs of a mental disorder or delusional thinking, such as expressing thoughts that people had hostile intentions toward him.  Lay evidence concerning symptoms and medical history is competent.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, in order to support the claim, they must also be credible, which is a matter of fact finding to be made by the Board.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

Here, the Board finds any contention by the Veteran or members of his family, including the written statements submitted in 2013 by the Veteran's stepsister and brother, that symptoms began in service, or were observed immediately upon his return, are not credible.  First, the Veteran has testified that he did not know when he first started having symptoms of schizophrenia.  Also, when he was examined by a private clinician for SSA, he reported psychiatric difficulties began in 1979, and he has testified before the undersigned that he was first treated in 1979.  The contemporaneous treatment records, which are more probative than the lay statements made several decades later in support of the present claim, consistently show that the Veteran was first treated for psychotic symptoms in 1979, and that he did not report an onset date in service or in the first few months after service.  As mentioned above, the earliest onset date reported by the Veteran was in 1976, when his father died, and he usually reported that the onset occurred in 1979.  The contradicting statements result in a finding that the statements by himself and his family are not credible with regard to any symptoms in service or immediately upon return from service.  In this regard, the contemporaneous statements made at the time of post-service treatment in 1979 and the 1980's are found to be more credible than later statements made by the Veteran and his family in support of the present claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68   (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

The understandable bias of the Veteran and his family members with respect to establishing the present claim for benefits, in conjunction with the inconsistencies described in the preceding paragraph and the lack of contemporaneous documentation of psychiatric symptoms until several years after service (documentation which, as shown above, generally reflect that psychiatric symptoms first manifested some time after service), further weighs against the credibility of the statements made by the Veteran and his family members regarding his exhibiting signs or symptoms of a mental disorder in his behavior or state of mind immediately upon his return from service.  See Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010) (observing that "[t]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc." (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony); see also Buchanan, 451 F.3d at 1336-37 (holding that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence).  Finally, the Veteran's reports made during service, wherein he specifically denied any psychiatric problems, carry great weight and, as they are inconsistent with statements made years later in support of this claim, further vitiate the credibility of these statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the claimant); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the veteran).  

As noted, the evidence also includes testimony from the Veteran that he does not remember when he first started having symptom of schizophrenia.  While the Veteran has reported having treatment during service, he has not specifically identified such and on VA outpatient treatment in March 2007, the treating clinician noted that the Veteran stated that he had his first symptoms in service but refused to say what those symptoms were.  This also lessens his credibility regarding his in-service treatment and any continuity of symptoms thereafter.  As discussed above, the contemporaneous service treatment records and service personnel records, as well as the contemporaneous post-service treatment records, outweigh these statements made decades later and at the time that the present claim was pending.  Notwithstanding the Veteran's assertion that his schizophrenia is the result of service, schizophrenia was not clinically shown in either period of service and not until 1979.  Such a lapse of time is a factor for consideration in deciding service connection claims, and weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Veteran also submitted a May 2011 opinion by a licensed counselor, C. Koah.  The opinion states that even though the Veteran's schizophrenia was not diagnosed for several years after military service, "it is reasonable to assume that such a disorder was worsening for at least several years of time [sic]."  The counselor noted that schizophrenia can remain latent for many years and is aggravated by stress.  Thus, he concluded that it was more likely than not that the Veteran's psychiatric disorder had its origins in or was aggravated by the stress of military service and therefore is related to active service.  

The probative value of the opinion by Mr. Koah must be discounted, as it is not based on any specific finding or evidence with regard to whether the Veteran's schizophrenia manifested in or was caused or aggravated by active service.  Mr. Koah's deductive rationale that the Veteran's schizophrenia had been present prior to its diagnosis in 1979, and therefore was more likely than not incurred in or aggravated by active service does not hold up as a matter of simple logic.  It could just as well be that the Veteran's schizophrenia was present prior to service, or that it first manifested between service and the initial diagnosis in 1979 and was triggered or aggravated by stressful events in the interim.  Indeed, as already discussed, the contemporaneous treatment records dated in 1979 and 1980 cite to the death of the Veteran's father, unemployability, and applying for food stamps as circumstances that may have brought about the Veteran's psychiatric symptoms, and make no mention of the Veteran's service.  Thus, notwithstanding the use of the phrase "more likely than not," the opinion is in essence entirely speculative and not grounded in any specific findings regarding the Veteran's service or medical history.  It also does not account for the contemporaneous treatment records consistently showing that the Veteran's psychotic symptoms did not manifest until some time after service.  Therefore, the weight of this opinion must be discounted.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning, and that its weight may be discounted if it does not account for pertinent evidence of record that might call into question the conclusion reached); see also 38 C.F.R. § 3.102 (providing that a finding must be "within the range of probability as distinguished from pure speculation or remote possibility" to trigger application of the benefit-of-the-doubt rule).    

Further, with regard to Mr. Koah's statement that the Veteran's schizophrenia was likely present prior to its initial diagnosis in 1979, and thus likely incurred in service, VA law recognizes that the diagnosis of a disease is not the "sine qua non" for establishing its existence or onset date, and that its presence may be shown well before the actual diagnosis by competent evidence of signs and symptoms of the disease.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)) (holding that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology").  For example, with respect to presumptive service connection for chronic diseases, 38 C.F.R. § 3.307(c) provides that there is no requirement that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence "characteristic manifestations of the disease to the required degree."  Similarly, 38 C.F.R. § 3.303(d) states that service connection may be granted for any disease diagnosed after discharge when the evidence shows that it was incurred in service.  The chronicity and continuity provisions of subsection 3.303(b) of the regulations likewise indicate that the disease need not be diagnosed at the time of service, as long as the condition noted during service (but not definitively diagnosed or shown to be chronic at the time) is shown via a continuity of symptomatology to be a manifestation or sign of the later diagnosed chronic disease.  However, there must still be some affirmative evidence that the disease in question began to manifest during service (or within the presumptive period if a presumption is applicable) to establish service connection on this basis.  Thus, subsection 3.303(b) indicates that the "condition" (i.e. a sign or symptom, etc.) found to be a manifestation of the chronic disease must have been "noted" in some way during service (to include based on lay statements), even if not clearly identified at the time.  See Savage, 10 Vet. App. 488.  Here, there is no competent evidence of such notation, or of any signs or symptoms of schizophrenia during service, as discussed above.  In short, while an initial diagnosis of schizophrenia in 1979 does not preclude a relationship to service, it also does not necessarily support one either, and Mr. Koah's opinion does not otherwise explain why schizophrenia would have manifested in service or be caused or aggravated by in-service stress merely because it may have been present some time prior to 1979.  

The August 2011 VA medical expert opinion and December 2011 addendum, which were authored by a psychiatrist, carry more weight than the opinion by Mr. Koah, as it is grounded in evidence specific to the Veteran and supported by a thorough explanation as to why it is unlikely the Veteran's schizophrenia manifested in service.  The psychiatrist found that there were several factors suggesting that the Veteran's schizophrenia was not caused or aggravated by active service.  First, examinations immediately preceding and following his active service revealed no psychiatric abnormalities.  Second, the earliest time of onset of psychiatric symptoms documented in the record was in 1979, more than six months after the Veteran's active service.  Indeed, the Board here notes that it was over three years after his period of active service, as veteran status has not been established for the Veteran's service in the Army Reserves.  Moreover, as discussed above, the credible and competent evidence of record otherwise supports a finding that the Veteran's schizophrenia did not manifest until after service, and not just merely on the basis of when it was first formally diagnosed or documented.  Third, the psychiatrist stated that in several psychiatric evaluations that occurred after service, the Veteran cited difficulties with reading comprehension and spelling as the primary reasons for being released from active service.  Fourth, the examiner noted that even discounting psychological and cognitive testing after active service, the fact that the Veteran required special education in early life strongly suggests that his native cognitive abilities were responsible for these observable deficits at the time, rather than the neurocognitive deterioration that can occur in the course of schizophrenia.  

The psychiatrist considered the testimony of the Veteran's brother asserting that the Veteran's behavior and cognitive abilities were markedly changed from what had been observed prior to service, and that these changes were immediately observable upon his return to civilian life.  The psychiatrist also considered the favorable nexus opinion by Mr. Koah.  However, the psychiatrist concluded that it was unlikely the Veteran's schizophrenia had its onset in or was exacerbated or caused by the Veteran's active service.  Although the psychiatrist stated in the August 2011 opinion that he did not believe it was "more than 50% likely" that the Veteran's service factored into the development of schizophrenia, the psychiatrist later clarified in the December 2011 addendum that he meant less than a 50 percent probability.  Indeed, it is clear from the context of the opinion that the psychiatrist found it unlikely that the Veteran's schizophrenia was related to service.  

With regard to Mr. Koah's opinion, the psychiatrist noted that events 6 to 18 months prior to the development of active schizophrenia did not necessarily have an etiological link to its onset, and that this conclusion was not consistent with the medical community's current understanding of how schizophrenia develops.  The Board here notes that the Veteran's active service actually occurred several years prior to the onset of schizophrenia, which only further supports the psychiatrist's opinion.  Thus, in other words, the psychiatrist did not find that the mere fact that the Veteran's period of active service may have been stressful was sufficient to support an etiological relationship, since events occurring even only 6 to 18 months prior to the development of schizophrenia were not necessarily linked to its onset.  The psychiatrist thus concluded that the temporal correlation discussed by Mr. Koah did not show that the Veteran's active service was related to his schizophrenia absent evidence showing that service was implicated in the development of schizophrenia.  With regard to the statements by the Veteran's brother, the psychiatrist simply noted that they were not reliable in and of themselves to show that schizophrenia manifested at that time, due to the amount of time that elapsed since then and possible bias.  As already discussed, the Board has discounted the credibility of these statements. 

Also of record is a February 2012 treatment record authored by an A.K. Vijapura, MD, PA.  Dr. Vijapura noted a reported history provided by the Veteran's brother asserting that the Veteran had schizophrenia since he was seventeen years old, and that the Veteran's brother requested a letter determining the onset of the Veteran's schizophrenia.  However, Dr. Vijapura did not actually render an opinion as to its onset or relationship to service in this record.  The mere fact that Dr. Vijapura transcribed the history reported by the Veteran's brother does not establish an onset of schizophrenia at age 17, and is no more competent or credible than the discounted lay statements discussed above.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Indeed, the Veteran's brother wrote in a February 2012 letter that he had spoken with Dr. Vijapura, and that the physician had stated that he could not determine whether the Veteran's schizophrenia had manifested during service without having been there in person, and that only the person with the disease would be able to tell the onset date.  Thus, the treatment record by Dr. Vijapura does not support the claim.  Moreover, as already discussed, the credible evidence shows that the Veteran repeatedly reported an onset date some time after service, and generally around 1979, as shown in the contemporaneous treatment records. 

The Board has considered the contentions of the Veteran and family members asserting a relationship between the Veteran's schizophrenia and his period of active service.  However, as lay persons in the field of medicine, the Veteran and his family do not have the training or expertise to render a competent opinion as to whether his schizophrenia was caused or aggravated by the stress of active service or is related to any other disease, injury, or event in service, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, these opinions by themselves cannot support the claim.  See id.  Moreover, they are outweighed by the findings to the contrary by the VA psychiatrist who rendered the August 2011 expert opinion and December 2011 addendum, as he is a medical professional who considered these statements and the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

The Veteran has also submitted articles on schizophrenia, which include a discussion of the complications resulting from the disability, in support of his claim.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the treatise evidence which has been submitted by the Veteran is general in nature and does not specifically relate to the facts and circumstances surrounding his particular case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the Veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion").  This evidence thus carries little weight, and is outweighed by the more probative evidence of record, including the VA expert medical opinion and the contemporaneous treatment records discussed above. 

In summary, schizophrenia was not shown in service in the Marine Corps or during ACDUTRA in the Reserves.  Schizophrenia has not been shown or alleged to have occurred during a period of INACDUTRA and, moreover, service connection on this basis is not warranted as a matter of law as schizophrenia constitutes a disease rather than an injury.  Presumptive service connection is not applicable, as explained above.  See 38 C.F.R. § 3.307(a).  The preponderance of the evidence shows that signs or symptoms of schizophrenia did not manifest in service, and also weighs against a continuity of symptoms after service.  Thus, service connection under the relaxed evidentiary provisions of 38 C.F.R. § 3.303(b) for schizophrenia as a chronic disease is not warranted.  The preponderance of the evidence also weighs against a medical nexus to service, and therefore service connection is not warranted under 38 C.F.R. § 3.303(a).  See Shedden, 381 F.3d at 1166-67. 

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for schizophrenia is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for schizophrenia is denied. 



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


